DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 14 are  objected to because of the following informalities:  
	Claim 11, Ln 3 recites “an acceleration sensor operable coupled to a drill string” which is gramatically incorrect.  The limitation should read “an acceleration sensor coupled to a drill string” or “an acceleration sensor operably coupled to a drill string.”
	Claim 14 is objected to for the same reason as claim 11.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2018/0171772 (Rodney).

Regarding claim 1, Rodney discloses a method for determining piezoelectric properties of a subsurface rock mass (“estimate properties of rock, drill bit, or a combination thereof associated with a drilling operation” [Abstract] “the piezoelectric effect” [0061]), comprising: 
	drilling the rock mass using a rotary drill bit or hammer drill capable of generating piezoelectric signals by applying stress to the rock mass at the drill bit (“ the drilling efficiency is a function of the weight on bit, the rotary speed, the fluid flow through the bit as well as the mud weight and mud rheology” [0100] “A solenoid can be disposed around the shank of the drill bit. This sensor can be used to measure the time varying magnetic field component along the axis of the drill bit. This field can be generated by seismoelectric waves or by current induced in the formation via the piezoelectric effect” [0061], “sensor 1202 can respond to a combination of the electric field generated via the piezoelectric effect and the field due to the seismoelectric effect” [0072]); 
detecting electrical signals at one or more locations (“FIG. 4 is a schematic diagram of an example combined electric and magnetic field sensor having a local signal processing and wireless device that can be mounted on or within the drill bit of FIG. 1” [0012]); and 
determining the piezoelectric properties of the rock mass using the detected electrical signals (“The electric field sensors in the vicinity of the bit will respond to the piezoelectric field from rock breakup” [0080], “a piezoelectric signal is generated as a rock is put under stress and that a seismoelectric signal is generated when an acoustic signal is emitted in a porous medium” [0138]).

Regarding claim 2, Rodney discloses the above method, and further discloses the electrical signals comprise voltages induced in at least one wire coil (“A solenoid can be disposed around the shank of the drill bit. This sensor can be used to measure the time varying magnetic field component along the axis of the drill bit. This field can be generated by seismoelectric waves or by current induced in the formation via the piezoelectric effect” [0061],  [0064], [0068], [0070],   “appearing across these sensors can be expected to be on the order of a few millivolts for sensors in the immediate vicity of the teeth of the bit” [0079]).

Regarding claim 3, Rodney discloses the above method, and further discloses the electrical signals comprise voltages imparted across at least one pair of electrodes (“As with the previous electric field sensing device, an alternative embodiment (not illustrated) can include a magnetic field sensor in the form of a solenoid wound around the center electrode” [0068]).

Regarding claim 4, Rodney discloses the above method, and further discloses using a geophone or accelerometer disposed proximate to the wire coil to detect vibration signals, and using the vibration signals to correct the detected electrical signals for motion of sensors used to detect the electrical signals (“The accelerometers can be mounted just below the shank of the bit on the body of the bit, for example in region 109 in FIG. 1. The accelerometers are preferably sensitive only to vibration, that is, they are not responsive to the earth's gravitational field, and so may also be termed vibration sensors. The accelerometers may have sense axes along the axis of the drill bit or orthogonal to the axis of the drill bit. Accelerometers that are orthogonal to the axis of the drill bit may also be orthogonal to each other. These accelerometers can be used to sense cross-axial vibration, but are also responsive to tangential (torsional) vibration” [0060]).

Regarding claim 5, Rodney discloses the above method, and further discloses an accelerometer attached to the drill string detecting seismic signals from an accelerometer correlating the detected seismic signals and electrical signals to determine the piezoelectric properties of the rock mass (“FIG. 24 is a block diagram of a system structured to operate with respect to drilling efficiency optimization, similar or identical to the example system of FIG. 23 in which components are described in more detail and generality in FIG. 24. Not all elements shown in FIG. 24 must be present in a given embodiment as taught herein. The surface unit may be implemented as described earlier. FIG. 24 shows vibratory sensor input 2481 from the downhole vibration sensors, which may include accelerometers, E-field sensor input” [0104]).

Regarding claim 6, Rodney discloses the above method, and further discloses detecting seismic signals from the rock mass and correlating the detected seismic signals and electrical signals to determine seismic or elastic properties of the rock mass (“determination or identification of formation brittleness. Brittleness is a parameter of interest to both drilling and fraccing and has become especially important in so-called “unconventional” basins and plays (areas in which hydrocarbons have accumulated or which are prospects of accumulation). A material is brittle if it has a linear elastic behavior up to the point of failure” [0168]).

Regarding claim 7, Rodney discloses the above method, and further discloses using the detected seismic signals and the detected electrical signals to determine background electrical noise and background seismic noise in zones of the rock mass having substantially no piezoelectric minerals, and using the background electrical noise and background seismic noise to correct the detected electrical signals and detected seismic signals noise in zones of the rock mass having substantially the piezoelectric minerals (“Correlation of the acoustic signatures with the electric and magnetic signatures serves to distinguish against sources of noise. Comparing the correlations of acoustic signatures with the electric and/or magnetic signatures close to the face of the bit with the correlations of acoustic signatures and electric and/or magnetic signatures far from the bit, the piezoelectric effect can be identified because it will only be present in the signals near the bit.. since the piezoelectric and seismoelectric signals have different characteristic spectra, it is not strictly necessary to compare signals near the face of the bit with those near the tail of the bit, but improved signal to noise rejection can be expected in the latter case. Likewise, it is not strictly necessary to correlate the electric or magnetic signals with acoustic signals, but the signal to noise ratio, and hence the estimate of bit performance, is enhanced by doing this” [0082], “anticipated signal to noise ratio, it may be desirable to provide additional isolation via low or bandpass filters for the electric and magnetic field signals” [0067], [0216]).

Regarding claim 8, Rodney discloses the above method, and further discloses choosing sensor frequency to detect frequencies for which the conductive drill string length string acts as an antenna (“it is possible to develop series of spectral and cross-spectral estimates from which the standard deviation can be estimated at any particular frequency. Thus, as shown in FIG. 25, a sampling rate is to set. This should be at least twice the frequency of the highest frequency component that is expected to be present in the signals that are to be processed” [0110]).

Regarding claim 9,  Rodney discloses the above method, and further discloses detecting electrical signals induced in a drill string, and using the detected current electrical signals to infer the presence of piezoelectric minerals in the rock mass during drilling thereof (“the acoustic amplitude is low, before rock breaks, the DC level changes, the polarization and magnitude of change depending on the position along the rock sample. This can be attributed to the piezoelectric effect. The variability of the polarization is due to the variability of the orientation of the piezoelectric material (quartz) within the rock matrix” [0005]).

Regarding claim 11, Rodney discloses an apparatus for determining piezoelectric properties of a rock mass during drilling (“estimate properties of rock, drill bit, or a combination thereof associated with a drilling operation” [Abstract] “the piezoelectric effect” [0061]), comprising: 
	an acceleration sensor operable coupled to a drill string operated by a drilling rig to drill a wellbore in the rock mass (”The dynamic parameters may consist of any or all of vibration or acceleration measurements” [0146]); 
	an electric signal sensor disposed at the surface of the rock mass (“sensor 1202 can respond to a combination of the electric field generated via the piezoelectric effect and the field due to the seismoelectric effect” [0072]); and 
	a processor in signal communication with the acceleration sensor, and the electric signal sensor (processor 2366), the processor having instructions thereon to determine the piezoelectric properties, wherein the processor further has instructions thereon to correlate signals from the electric signal sensor with measurements from the acceleration sensor (“The electric field sensors in the vicinity of the bit will respond to the piezoelectric field from rock breakup” [0080], “a piezoelectric signal is generated as a rock is put under stress and that a seismoelectric signal is generated when an acoustic signal is emitted in a porous medium” [0138] “ These accelerometers can be used to sense cross-axial vibration, but are also responsive to tangential (torsional) vibration” [0060]).

Regarding claim 12,  Rodney discloses the above apparatus, and further discloses a toroid coil sensor disposed about the drill string and in signal communication with the processor, the processor having instructions thereon to indicate presence of piezoelectric materials in the rock mass from signals generated by the toroid coil sensor (“FIG. 12 is a schematic diagram of toroid and solenoid sensors that can be coupled on a drill bit, in accordance with various embodiments” [0020] “The sensors can include, but are not limited to, an electric field sensor, a toroid, accelerometer, a solenoid, and a MEMS gyro” [0056], “the acoustic amplitude is low, before rock breaks, the DC level changes, the polarization and magnitude of change depending on the position along the rock sample. This can be attributed to the piezoelectric effect. The variability of the polarization is due to the variability of the orientation of the piezoelectric material (quartz) within the rock matrix” [0005])).

Regarding claim 13,  Rodney discloses the above apparatus, and further discloses an electric current sensor or voltage sensor disposed along the drill string and in signal communication with the processor, the processor having instructions thereon to indicate presence of piezoelectric materials in the rock mass from signals generated by the electric current sensor or voltage sensor (“A solenoid can be disposed around the shank of the drill bit. This sensor can be used to measure the time varying magnetic field component along the axis of the drill bit. This field can be generated by seismoelectric waves or by current induced in the formation via the piezoelectric effect” [0061],  [0064], [0068], [0070],  “appearing across these sensors can be expected to be on the order of a few millivolts for sensors in the immediate vicity of the teeth of the bit” [0079]).

Regarding claim 14, Rodney discloses an apparatus for determining piezoelectric properties of a rock mass during drilling (“estimate properties of rock, drill bit, or a combination thereof associated with a drilling operation” [Abstract] “the piezoelectric effect” [0061]), comprising: 
	an acceleration sensor operable coupled to a drill string operated by a drilling rig to drill a wellbore in the rock mass (”The dynamic parameters may consist of any or all of vibration or acceleration measurements” [0146]);
a seismic sensor and an electric signal sensor disposed at the surface of the rock mass (“The sensors can include, but are not limited to, an electric field sensor, a toroid, accelerometer, a solenoid, and a MEMS gyro” [0056]); and 
	a processor in signal communication with the acceleration sensor, the seismic sensor and the electric signal sensor (processor 2366), the processor having instructions thereon to determine the piezoelectric properties, wherein the processor further has instructions thereon to correct signals from the electric signal sensor for motion and background noise using measurements from the acceleration sensor and the seismic sensor (“The electromagnetic noise sources of the signals may include, among other noise sources, streaming potential from the bit nozzles, and induced signal via drillstring rotation in the earth's magnetic field, although this induced signal should normally be quite small due to the magnetic properties of the bit and the high electrical conductivity of the bit matrix” [0176]).

Regarding claim 15, Rodney discloses the apparatus above, and further discloses a toroid coil sensor disposed about the drill string and in signal communication with the processor, the processor having instructions thereon to indicate presence of piezoelectric materials in the rock mass from signals generated by the toroid coil sensor (“The sensors can include, but are not limited to, an electric field sensor, a toroid, accelerometer, a solenoid, and a MEMS gyro” [0056], “the acoustic amplitude is low, before rock breaks, the DC level changes, the polarization and magnitude of change depending on the position along the rock sample. This can be attributed to the piezoelectric effect. The variability of the polarization is due to the variability of the orientation of the piezoelectric material (quartz) within the rock matrix” [0005]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2018/0171772 (Rodney) in view of US 2010/0062929 (Virkar).

Regarding claim 10,  Rodney discloses the above method, but does not explicitly disclose using the identified piezoelectric minerals and a measurement related to crystal structure thereof to determine presence or concentration of at least one precious metal in the rock mass.
	However, a teaching reference  Virkar teaches that a crystal structure identifies a precious metal in a rock mass (“It can generally be of the same crystal structure as the precious metal. The precious metal most commonly used is platinum (Pt), although other metals such as Pd are used in some cases. The crystal structure of Pt is FCC and has a lattice parameter of 3.924 .ANG.” [0079]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for determining piezoelectric properties of a subsurface rock mass of Rodney to use a measurement related to crystal structure to determine precious metal as taught by Virkar to accurately characterize the rock mass.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2857                                                                                                                                                                                                        

/KYLE R QUIGLEY/Primary Examiner, Art Unit 2857